  Case 6:19-cv-00554-MJJ-PJH Document 1 Filed 04/30/19 Page 1 of 3 PageID #: 1




 STEPHANIE ADAMS                                            CIVIL ACTION NO.

 v.
                                                            UNITED STATES DISTRICT COURT
 NATIONAL GENERAL HOME, AUTO,
 AND LIFE INSURANCE COMPANY
 AND ABC INSURANCE COMPANY                                  WESTERN DISTRICT OF LOUISIANA


                                                        JURY DEMAND REQUESTED


                                            COMPLAINT

        Plaintiff Stephanie Adams ("Ms. Adams"), a competent woman domiciled and residing in

Lafayette Parish, Louisiana, alleges in support of this Complaint the following:

                                                   1.

        Made defendants are National General Home, Auto, and Life Insurance Company ("National

General"), a foreign insurer authorized to do and doing business in Louisiana; and ABC Insurance

Company, a wholly owned subsidiary of National General, which operates as a foreign insurer

authorized to do and currently doing business in the State of Louisiana. This is a claim by Ms. Adams.

against ABC Insurance Company for unpaid overtime wages, liquidated damages, attorney's fees, and

costs under the Fair Labor Standards Act ("FLSA"), 29 U.S.C. § 216 et. seq.

                                                   2.

       Ms. Adams was employed by ABC Insurance Company for many years. She performed work

throughout Louisiana and at times in South Carolina, but most of her relevant activities took place in

St. Landry Parish, Louisiana.

                                                  3.

       Ms. Adams had been for many years throughout that time properly classified as "non-exempt"

from payment of overtime compensation under the provisions of the FLSA. Indeed for many years


                                               Page 1of 3
     Case 6:19-cv-00554-MJJ-PJH Document 1 Filed 04/30/19 Page 2 of 3 PageID #: 2




    Ms. Adams was properly classified by ABC Insurance Company as "non-exempt" and properly paid

    overtime.

                                                            4.

            On October 1, 2015, ABC Insurance Company decided to make Ms. Adams a call center

    "manager". At that time-and for several months after-Ms. Adams recorded and ABC Insurance

    Company paid her overtime. 1

                                                            5.

            Upon information and belief, there was a change-in-control at ABC Insurance Company

    sometime in early spring 2016.

                                                            6.

           Around that same time on or about April 4, 2016, new management improperly misclassified

Ms. Adams as exempt from the payment of overtime under the FLSA despite its previous pro per

classification as nonexempt.           In association with the misclassification ABC Insurance Company

changed Ms. Adams's compensation from hourly, including an overtime rate, to salaried.

                                                            7.

           ABC Insurance Company had no probable cause for the erroneous re-classification. Ms.

Adams maintained all of her same duties for which she had been previously paid overtime by ABC

Insurance Company, and she inherited little to no new duties after the change-in-control. 2

                                                            8.

           Based on her duties and authority, Ms. Adams was not a bona fide executive, administrative,

or professional employee, which would exempt her under the FLSA from payment of overtime.




I   Ms. Ad ams was paid overtime for the period October 1, 2015 through April 3, 2016 as a "call center manager".
2   ABC Insurance Company refused to pay Ms. Adams overtime for the period April 4, 2016 through July 11, 2018.

                                                        Page 2 of 3
  Case 6:19-cv-00554-MJJ-PJH Document 1 Filed 04/30/19 Page 3 of 3 PageID #: 3




                                                   9.

        For example, Ms. Adams was required to seek and to obtain consent from superiors at ABC

Insurance Company for any serious decisions in the course and performance of her job.

                                                  10.

        Ms. Adams left ABC Insurance Company on July 11, 2018.

                                                  11.

        ABC Insurance Company is liable to Ms. Adams for unpaid overtime, liquidated damages,

attorney's fees, and costs of this action.

                                                  12.

        Ms. Adams respectfully requests trial by jury.

        WHEREFORE, Stephanie Adams prays that ABC Insurance Company be served with this

Citation and required to appear and answer same, that after all proceedings are held, including if

necessary a jury trial, that a money judgment be rendered in favor of Stephanie Adams and against

ABC Insurance Company, in the full amount of all past due overtime wages owed to Stephanie Adams,

liquidated damages in connection with same, attorney's fees, and all costs of these proceedings, all as

authorized by 29 U.S.C. § 216 et. seq.



                                                            R~~e~~
                                                            TRAVIS J. BROUSSARD (#33036)
                                                            TYLER RUSH (#38069)
                                                            Durio, McGoffin, Stagg & Ackermann
                                                            220 Heymann Boulevard (70503)
                                                            Post Office Box 51308
                                                            Lafayette, LA 70505-1308
                                                            Phone: (337) 233-0300
                                                            Fax:     (337) 233-0694
                                                            Email: travis@dmsfi.rm.com
                                                                     tyler@drnsfinn. com



                                               Page 3 of3
